DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 07/01/2020.
	Currently, claims 1-20 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 07/01/2020 and 01/07/2022. The IDS have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8-9 and 20 are indefinite, because the abbreviation “LED” of each claims 8-9 and 20 renders the claims indefinite. Since the abbreviation “LED” has not been clearly defined in the claim, so it is unclear what is necessarily required by the abbreviation “LED.”
	Independent claim 20 is indefinite, because the limitation “the plurality of wavelength conversion elements” were not mentioned before. There is insufficient antecedent basis. It is noted the limitation “a plurality of wavelength conversion portions” is recited in the claim 20, rather than “a plurality of wavelength conversion elements.”
Note the dependent claims 10-15 and 18-19 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0062674 A1 to Kwon et al. (“Kwon”).

    PNG
    media_image1.png
    437
    769
    media_image1.png
    Greyscale

Regarding independent claim 1, Kwon in Figs. 1, 5 and Annotated Fig. 5 teaches an image display device 100B (¶ 80, display apparatus 100B) comprising: 
a plurality of micro light emitting elements 300 (Fig. 5 & ¶ 66, LEDs 300 are micro-LEDs) arranged in an array shape (Figs. 1 & 5); 
a driving circuit substrate DRC (Annotated Fig. 5, substrate DRC including TFTs) including a driving circuit TFT (¶ 56, transistor TFT) that supplies electric current to the plurality of micro light emitting elements 300 and that causes the plurality of micro light emitting elements 300 to emit light (the substrate DRC including TFTs is the same structure (i.e., a substrate including TFTs) as the Applicant purported in disclosure for the driving circuit substrate (see paragraph 16 in the specification of the present application)); 
a plurality of micro lenses 800 (Fig. 5, ¶ 81 & ¶ 66, lenses 800 and each lens 800 is to cover a respective micro-LED 300. In other words, the lenses 800 must be micro-scaled) in contact with light emitting surfaces of the plurality of micro light emitting elements 300 (Fig. 5, 
a plurality of partition walls 600, 400 (¶ 73, pixel separating layer 600; ¶ 61 & ¶ 65, bank layer 400 including first bank 410 and second bank 420) disposed around the plurality of micro lenses 800 in a direction parallel to the light emitting surfaces (Fig. 5), 
wherein a side surface of each of the plurality of partition walls 600, 400 facing a corresponding one of the plurality of micro lenses 800 is inclined so as to open in a light emission direction and is a reflection surface 600 that reflects light (¶ 75, the pixel separating layer 600 is reflective).
Regarding claim 2, Kwon in Fig. 5 further teaches bottom surfaces of the plurality of micro lenses 800 cover the entirety of the light emitting surfaces of the plurality of micro light emitting elements 300 (Fig. 5).
	Regarding claim 3, Kwon in Annotated Fig. 5 further teaches the plurality of partition walls 600, 400 are formed in contact with a surface of the driving circuit substrate DRC.
Regarding claim 5, Kwon in Fig. 5 further teaches the plurality of partition walls 600, 400 each include a partition wall body 400 that is made of a transparent material (¶ 65, half-transparent. Since the degree of transparency of the partition wall body is not defined in the claim, half-transparent is still being transparent) and a partition wall reflector 600 that covers the partition wall body 400 and that is made of a highly reflective metal film (¶ 75, the pixel separating layer 600 is a mirror reflector, which includes a metal (¶ 65)).
Regarding claim 6, Kwon in Fig. 5 further teaches each of the plurality of micro light emitting elements 300 includes a first electrode 310 (¶ 67, first contact electrode 310) on a surface of the micro light emitting element 300 opposite from the light emitting surface and a second electrode 390 (¶ 67, second contact electrode 390) on the light emitting surface side of the micro light emitting element 300.
Regarding claim 7, Kwon in Fig. 5 further teaches the plurality of partition walls 600.400 each include a part of wiring 530 (¶ 67, second electrode 530) that is electrically connected to the second electrode 390 (Fig. 5 & ¶ 67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon.
	Regarding claim 4, Kwon in Fig. 5 does not explicitly disclose a shape of each of the plurality of partition walls as seen from the light emitting surface side of the plurality of micro light emitting elements is rectangular.
However, there are three known options of forming partition walls in an image display device:  (1) forming the partition walls as seen from the light emitting surface side of the plurality of micro light emitting elements in a rectangular shape (2) forming the partition walls as seen from the light emitting surface side of the plurality of micro light emitting elements in a circular shape and (3) forming the partition walls as seen from the light emitting surface side of the plurality of micro light emitting elements in a polygonal shape. With either option of (1), (2) and (3), the partition walls are formed. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to try forming the partition walls as seen from the light emitting surface side of the plurality of micro light emitting elements in a rectangular shape an obvious matter of design choice between three known options as described above with a reasonable expectation of success of providing partition walls in an image display device (see In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in .  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of US 2008/0122341 A1 to Orita et al. (“Orita”).
Regarding claim 16, Kwon in Fig. 5 further teaches the plurality of micro light emitting elements 300 (¶ 67, LED 300 includes a p-n diode 380).
	However, Kwon does not explicitly disclose the p-n diode LED includes quantum dot layer.
	Orita recognizes a need for increasing luminous efficiency of a light emitting diode (¶ 2). Orita satisfies the need by adding quantum dots in a pn junction of a p-n light emitting diode (¶ 2), and such pn junction including the quantum dots would form a quantum dot layer and emit light (¶ 279-¶ 280).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the micro light emitting elements taught by Kwon with the quantum dots taught by Orita, so as to increase luminous efficiency of a light emitting diode.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of US 7,071,905 B1 to Fan.
Regarding claim 17, Kwon in Fig. 5 teaches the plurality of micro light emitting elements 300 are p-n diodes (¶ 67), but does not specifically disclose that they are of organic LEDs. 
Fan teaches that a light emitting diode can be a light emitting diode with a pn junction (i.e., p-n diode) or an organic light emitting diode (col. 11, ln. 20-24).  In other words, Fan 
According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). The Section 2144.06.II further states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute p-n diode taught by Kwon with another functionally-equivalent organic light emitting diode taught by Fan.  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 8-15 and 18-20 are rejected.
Claims 8-15 and 18-20 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 8 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, wherein each of the plurality of micro light emitting elements includes a micro LED including a compound semiconductor crystal and a wavelength conversion portion that increases a wavelength of excitation light emitted by the micro LED, and the light emitting surface is an upper surface of the wavelength conversion portion.
Claims 10, 12, 14-15 and 18-19 are allowable, because they depend from the allowable claim 8.
Claim 9 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 9, wherein each of the plurality of micro light emitting elements includes a micro LED including a compound semiconductor crystal and a transparent portion disposed on the micro LED, and the light emitting surface is an upper surface of the transparent portion.
Claims 11 and 13 are allowable, because they depend from the allowable claim 9.
	Regarding independent 20, Kwon in Figs. 1, 5 and Annotated Fig. 5 an image display device 100B (¶ 80, display apparatus 100B) comprising: 
a plurality of micro light emitting elements 300 (Fig. 5 & ¶ 66, LEDs 300 are micro-LEDs arranged in an array shape (Figs. 1 & 5); 
a driving circuit substrate DRC (Annotated Fig. 5, substrate DRC including TFTs) including a driving circuit TFT (¶ 56, transistor TFT) that supplies electric currents to the plurality of micro light emitting elements and that causes the plurality of micro light emitting elements to emit light (the substrate DRC including TFTs, which is the same element as the Applicant purported in disclosure for the driving circuit substrate (see paragraph 15 in the specification of the present application)); and
a plurality of partition walls 600, 400 (¶ 73, pixel separating layer 600; ¶ 61 & ¶ 65, bank layer 400 including first bank 410 and second bank 420).
a plurality of wavelength conversion portions that increase wavelength of excitation light emitted by the plurality of micro light emitting elements; and the plurality of partition walls disposed around the plurality of wavelength conversion portions in a direction parallel to light emitting surfaces of the plurality of micro light emitting elements, wherein the driving circuit substrate, the plurality of micro light emitting elements, and the plurality of wavelength conversion elements are stacked in this order, wherein the plurality of wavelength conversion portions each have a shape including a curved surface that is convex in a light emission direction, and wherein a side surface of each of the plurality of partition walls facing a corresponding one of the plurality of wavelength conversion portions is inclined so as to open in the light emission direction and is a reflection surface that reflects light.
Therefore, independent claim 20 would be allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/M.L./Examiner, Art Unit 2895                   

/JAY C CHANG/Primary Examiner, Art Unit 2895